Citation Nr: 1140368	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active service from November 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development. 

In July 2011, the Veteran failed to report for his requested Travel Board hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2011). 

In August 2011, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).  He explained that the Veteran was too disabled to attend his scheduled Travel Board hearing.  The attorney also requested copies of each VA examination of record.  The Board notes that the Veteran's attorney requested and received a copy of this information in May 2010.  In addition, as discussed below, the Board is awarding the benefits sought on appeal.  As the actions of the Board will not prejudice the Veteran, it will precede with its adjudication of these matters without further unnecessary delay. 


FINDINGS OF FACT

1.  In a February 2004 decision, the RO denied reopening the Veteran's claim of entitlement to service connection for schizophrenia; although notified of the denial that same month, the Veteran did not initiate an appeal.
      
2.  New evidence associated with the claims file since the February 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for schizophrenia, or raises a reasonable possibility of substantiating that claim.

3.  Evidence of record demonstrates that schizophrenia was manifested in-service or to a compensable degree within one year of service discharge.


CONCLUSIONS OF LAW

1.  The February 2004 RO rating decision that denied reopening entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's February 2004 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  Schizophrenia is presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Board has reopened and granted the Veteran's claim of entitlement to service connection for schizophrenia.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to those issues.

New and Material Evidence - Entitlement to Service Connection for Schizophrenia

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the Veteran filed a claim for entitlement to service connection for a nervous condition in April 1970.  In an April 1970 rating decision, the RO denied entitlement to service connection for schizoid personality, noting that the Veteran's disability was a constitutional or developmental abnormality and was not aggravated by reason of his service.  

Thereafter, in an October 1970 rating decision, the RO denied entitlement to service connection for schizophrenia, indicating that the disorder pre-existed service and was not aggravated beyond natural progress during the Veteran's short period of service.  The Board affirmed that denial in a May 1971 decision.  

The Veteran sought to reopen his claim in October 1971.  The RO issued a confirmed rating decision in November 1971, again indicating that entitlement to service connection for a mental condition was not shown.  

In June 2003, the Veteran petitioned to reopen his claim of entitlement to service connection for schizophrenia.  In a February 2004 decision, the RO denied reopening the Veteran's claim of entitlement to service connection for schizophrenia.  Although he was notified of the denial that same month, the Veteran did not initiate an appeal.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2007, the Veteran again sought to reopen his claim of entitlement to service connection for schizophrenia.  

This appeal arises from the RO's October 2007 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claim for service connection for schizophrenia.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the February 2004 denial includes statements from the Veteran and his representative; a July 2007 VA staff psychiatrist statement; a July 2008 lay statement from the Veteran's sibling; and VA treatment records dated in 1969.

As an initial matter, copies of service personnel records as well as VA inpatient treatment records dated in 1969 are not considered "new" and are duplicative of evidence previously considered by the RO in the prior rating decisions. 

However, some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  New evidence of record includes November 2007 and July 2008 statements from the Veteran and his sibling asserting that his schizophrenia did not manifest or necessitate treatment prior to service.  In a May 2007 statement, the Veteran's treating VA staff psychiatrist indicated that the Veteran was originally diagnosed with a schizophrenic related illness in August 1969, shortly after his service discharge in April 1969.  It was further indicated that the Veteran had been treated for his claimed illness since that time.  The psychiatrist highlighted that schizophrenia had been treated and diagnosed less than a year after his military discharge.   

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., supporting evidence that the claimed schizophrenia onset during service or within one year of service discharge.  Further, to the extent that the Veteran's schizophrenia existed prior to service, the evidence suggested the condition was in a quiescent state pre-service, and that it underwent an increase in severity in service or within one year of service discharge.  See Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) (held that the presumptive period as provided by 38 U.S.C.A. § 1112 applies both to conditions that have pre-dated entry into service, and to those that were first diagnosed subsequent to service separation).  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for schizophrenia are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Entitlement to Service Connection for Schizophrenia

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

However, 38 C.F.R. § 3.307(d) clearly provides that evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's November 1968 service enlistment and April 1969 service discharge examination reports did not list any psychiatric findings on clinical evaluation.  However, a March 1969 service treatment record reflected a diagnosis of schizoid personality disorder.  The examiner indicated that according to available medical records and patient history, the Veteran had been a lonely, isolated, and very suspicious person throughout his life.  He was noted to describe great emotional difficulty concerning his service aboard ship.  The examiner reported that the Veteran had a longstanding personality disorder, characterized by a predisposition to withdrawal and isolation from others as well as suspiciousness and an inability to communicate logically. 

A November 1969 VA hospital summary detailed inpatient treatment from August 1969 to November 1969 for chronic schizophrenia, undifferentiated type with suicidal tendencies. 

In an August 1970 VA psychiatric evaluation report, the Veteran asserted that he was never treated for any nervous or mental disorders while in service.  In an attached September 1970 addendum medical opinion, a VA neuropsychiatrist listed a diagnosis of paranoid type schizophrenia (in partial remission), finding that there was sufficient evidence in the March 1969 in-service consultation to warrant a diagnosis of schizophrenia.  He specifically reported that the schizoid personality diagnosis made in service was in error.  

Multiple lay statements from family members, clergy, and teachers detailed that the Veteran was a normal and cooperative person prior to service.  His mother detailed that he first attempted suicide after his discharge from service, asserting that the stress of service had brought on mental illness in her son.  

VA treatment notes dated in 2003 showed findings of schizophrenia and schizoaffective disorder.  In a June 2003 statement, the Veteran reported that he had not received treatment for his claimed psychiatric disorder from 1969 to 2003.  

As discussed above, in a May 2007 statement, the Veteran's treating VA staff psychiatrist indicated that the Veteran was originally diagnosed with a schizophrenic related illness in August 1969, shortly after his service discharge in April 1969.  It was further indicated that the Veteran had been treated for his claimed illness since that time.  The psychiatrist highlighted that schizophrenia had been treated and diagnosed less than a year after his military discharge.   

Statements dated in November 2007 and July 2008 from the Veteran and his sibling asserting that his schizophrenia did not manifest or necessitate treatment prior to service.

As noted above, certain chronic diseases, including psychosis, shall be granted service connection although not otherwise established as incurred in or aggravated by service, if such becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, the record clearly establishes that the Veteran was treated for schizophrenia within one year of his service discharge and arguably during service based on the September 1970 VA neuropsychiatrist's medical opinion.  There is no affirmative evidence to the contrary.  There is also insufficient evidence to rebut the presumption of soundness.  His enlistment examination disclosed a normal psychiatric enlistment.  Indeed, while the March 1969 service treatment note discussed findings of a longstanding personality disorder, the Veteran did not have any record of his claimed schizophrenia outside of the findings recorded in November 1969 VA hospital summary.  Consequently, schizophrenia is presumed to have been incurred during service and entitlement to service connection for schizophrenia is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenia. 

Entitlement to service connection for schizophrenia is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


